                                                                SIGNED.


                                                                Dated: October 9, 2018


  1   J. Henk Taylor (016321)
      RYAN RAPP & UNDERWOOD, P.L.C.                            _________________________________
  2   3200 North Central Avenue, Suite 2250                    Paul Sala, Bankruptcy Judge
      Phoenix, Arizona 85012
  3   Telephone: (602) 707-1480
      Facsimile: (602) 265-1495
  4   Email: htaylor@rrulaw.com

  5   Attorneys for CWT Canada II LP, Resource
      Recovery Corporation and GEM Holdco,
  6   LLC

  7
                               UNITED STATES BANKRUPTCY COURT
  8
                                        DISTRICT OF ARIZONA
  9

 10   In Re:                                            )    Chapter 11
                                                        )
      RDX TECHNOLOGIES CORPORATION,                     )    Case No. 2:17-bk-14387-PS
 11                                                     )
                                    Debtor              )    ORDER (I) GRANTING MOTION
 12                                                     )    FOR SUMMARY JUDGMENT ON
                                                        )    PLAN CONFIRMATION and (II)
 13                                                     )    DENYING CONFIRMATION OF
                                                        )    PLAN OF REORGANIZATION
                                                        )    DATED APRIL 4TH, 2018
 14                                                     )
                                                        )
 15                                                     )
                                                        )
 16                                                     )
               This matter is before the Court on the “Motion for Summary Judgment on Plan
 17
      Confirmation” (DE 115) (the “Motion”) filed by creditors CWT Canada II Limited Partnership
 18
      (“CWT”), Resource Recovery Corporation (“RRC”) and GEM Holdco, LLC (“GEM” and
 19
      collectively with CWT and RRC, the “Objecting Creditors”) on August 16, 2018. In the
 20
      Motion, the Objecting Creditors seek summary judgment denying confirmation of the “Plan of
 21
      Reorganization Dated April 4th, 2018 Proposed by the Debtor” (DE 50) (the “Plan”).
 22
               The Debtor responded to the Motion on September 6, 2018 (DEs 118 and 118). The
 23
      Objecting Creditors filed their reply in support of the Motion on September 20, 2018 (DE 123).
 24

 25
                                                    1
Case 2:17-bk-14387-PS       Doc 132 Filed 10/09/18 Entered 10/09/18 09:22:31             Desc
                              Main Document    Page 1 of 2
  1
                The Court heard oral argument on the Motion from counsel for the Objecting Creditors
  2
      and the Debtor on October 2, 2018. At the conclusion of this oral argument, pursuant to Rule
  3
      52 of the Federal Rules of Civil Procedure and Rule 7052 of the Federal Rules of Bankruptcy
  4   Procedure, the Court placed its findings of fact and conclusions of law on the Motion on the
  5   record.

  6             Based on the findings of fact and conclusions of law as stated on the record at the

  7   October 2, 2018 hearing,

  8             IT IS ORDERED:

  9                1. The Motion is Granted; and

 10                2. Confirmation of the Plan is hereby Denied.

 11
                       DATED and SIGNED ABOVE.
 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25
                                                        2
Case 2:17-bk-14387-PS         Doc 132 Filed 10/09/18 Entered 10/09/18 09:22:31                Desc
                                Main Document    Page 2 of 2
